Case 3:16-cv-00608-GNS-RSE Document 132 Filed 03/01/19 Page 1 of 8 PageID #: 1438




                                 UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF KENTUCKY
                                      LOUISVILLE DIVISION
                              CIVIL ACTION NO. 3:16-CV-00608-GNS-RSE

                                               Filed Electronically

  SAMANTHA D. (ROWELL) COMMINS
  Individually, and as Next Friend, Natural
  Parent and Legal Guardian of N.C. and E.C.,
  Minor Children, and as Personal Representative
  And Ancillary Administratrix of the Estate of
  SAMUEL JACK COMMINS, Deceased                                                                     PLAINTIFFS

  and

  ACE AMERICAN INSURANCE COMPANY                                                  INTERVENOR PLAINTIFF

  vs.

  GENIE INDUSTRIES, INC.                                                                           DEFENDANT

  NES RENTALS HOLDINGS, INC.,
  NES EQUIPMENT SERVICES
  CORPORATION d/b/a NES RENTALS                                                          DEFENDANTS /
                                                                                THIRD-PARTY PLAINTIFFS
  vs.

  KENTUCKY UTILITIES COMPANY,
  PPL SERVICES CORPORATION, AND
  LG&E AND KU ENERGY LLC                                                     THIRD-PARTY DEFENDANTS

             DEFENDANTS KENTUCKY UTILITIES COMPANY, PPL SERVICES
                 CORPORATION, AND LG&E AND KU ENERGY LLC’S
                  MOTION TO STRIKE NES’ EXPERT DISCLOSURES

                                                 *********

          Defendant NES’1 expert disclosure was untimely and should be stricken. On February 22,

  2019, Magistrate Judge Edwards entered an Order denying NES’ Motion to extend their Expert

  Disclosure Deadline. The Court found that NES’ failure to disclose their expert’s report on time


  1
   “NES” shall refer, collectively, to Defendants/Third-Party Plaintiffs NES Rentals Holdings, Inc. and NES Equipment
  Services Corporation d/b/a NES Rentals.
Case 3:16-cv-00608-GNS-RSE Document 132 Filed 03/01/19 Page 2 of 8 PageID #: 1439




  was without good cause and prejudiced Third-Party Defendants Kentucky Utilities Company, PPL

  Services Corporation, and LG&E and KU Energy LLC, (collectively “KU”). [See D.N. 130,

  PageID #: 1434].

          Less than two hours later, and in direct contradiction of Magistrate Judge Edwards’ Order,

  NES served a “Supplement” to their Expert Disclosures containing the report of Kevin Rider. [See

  D.N. 131]. Fed. R. Civ. P. 37(c)(1) requires that Mr. Rider’s report be stricken because it was over

  three weeks late and served after the Court denied NES’ request to extend the deadline. KU also

  seeks an award of attorney’s fees and costs associated with this Motion to Strike.

                                                BACKGROUND

          This is a wrongful death action on behalf of the Estate of Samuel Jack Commins, who died

  while operating a boom lift on September 25, 2015 during his employment with Kellogg, Brown

  & Root Construction Company. Plaintiffs filed suit in September of 2016, asserting claims against

  Defendant Genie Industries, Inc., the manufacturer of the boom lift, and NES, the company that

  leased the boom lift to Mr. Commins’ employer. In February 2018, NES filed a Third-Party

  Complaint against KU, alleging that KU was potentially responsible for Mr. Commins’ death. The

  Third-Party Complaint against KU vaguely referenced lighting issues as a potential cause of Mr.

  Commins’ death. [See D.N. 70, at ¶ 13].

          Various discovery disputes have arisen between and among the parties since the addition

  of KU as third-party defendants.2 Most recently, NES sought to delay the case schedule by twenty

  days to accommodate their failure to timely disclose a “lighting expert” to testify against KU. [See

  D.N. 126]. NES claimed that their expert needed additional time to review the transcripts from



  2
    Magistrate Judge Edwards’ Order denying NES’ Motion to Extend its Expert Deadline details NES’ lack of diligence
  in complying with Court-ordered deadlines, despite previously requesting and receiving multiple extensions of time.
  [See D.N. 130, at PageID # 1434].

                                                          2
Case 3:16-cv-00608-GNS-RSE Document 132 Filed 03/01/19 Page 3 of 8 PageID #: 1440




  the Rule 30(b)(6) depositions completed just before the close of discovery. Both Plaintiffs and

  KU filed responses opposing NES’ Motion to Extend. [See D.N. 127, 128].

         On February 22, 2019, this Court denied NES’ motion, finding that NES failed to establish

  “good cause” for their requested extension. [DN 130, PageID #: 1431]. As grounds for its denial,

  the Court reasoned that NES had previously received two extensions totaling 150 additional days

  to the Scheduling Order deadlines, both over Plaintiffs’ objection. The Court also rejected NES’

  excuses for their late disclosure, noting that the record did not support NES’ claims that they were

  diligent and finding that “NES had other options for curing the issue before the deadline ran.” [Id.

  at PageID #: 1433]. Finally, the Court noted the prejudice to Plaintiffs and KU caused by NES’

  proposed extension. [Id. at PageID #: 1434].

         Less than two hours after entry of the Court’s Order denying NES’ Motion to Extend, NES

  served Plaintiff and KU with a “Supplemental” Expert Disclosure, consisting of the report of Kevin

  Rider. Even though NES had three additional weeks to prepare Mr. Rider’s opinions, Mr. Rider’s

  report opens by saying that he is providing only his “preliminary opinions” regarding Mr.

  Commins’ fatal incident. Neither NES nor Mr. Rider specify when they intend to disclose Mr.

  Rider’s final and complete opinions. Moreover, contrary to NES’ claim that they needed to extend

  deadlines in order to incorporate the testimony of KU’s and NES’ Fed. R. Civ. P. 30(b)(6)

  witnesses, Mr. Rider’s opinion makes no reference to these witnesses’ testimony as a basis for his

  opinions other than to say that he reviewed the deposition transcripts.

                                            ARGUMENT

     1. NES failed to timely disclose Mr. Rider’s expert opinions in compliance with Fed. R.
        Civ. P. 26.

         This Court should strike NES’ expert disclosure of Mr. Rider because it is untimely,

  contrary to the Court’s Orders, and prejudicial to KU. First, NES did not submit Mr. Rider’s report

                                                   3
Case 3:16-cv-00608-GNS-RSE Document 132 Filed 03/01/19 Page 4 of 8 PageID #: 1441




  until February 22, 2019, over three weeks after the deadline set forth in the Court’s Scheduling

  Order. [See D.N. 120]. NES describes its February 22 disclosure as “supplemental” in an apparent

  attempt to persuade the Court that it is merely amending a prior disclosure in compliance with Fed.

  R. Civ. P. 26(e). But NES never submitted a proper Fed. R. Civ. P. 26(a)(2) disclosure in the first

  place. Rather, late in the afternoon on the deadline for its disclosures, NES served Plaintiff and

  KU with a “Partial Disclosure” consisting of Kevin Rider’s curriculum vitae and prior testimony

  only.

          NES’ “Partial Disclosure” did not satisfy the requirements of Fed. R. Civ. P. 26(a)(2).

  Because Mr. Rider is “retained or specially employed to provide expert testimony in this case,”

  NES was required to produce a written report containing “a complete statement of all opinions the

  witness will express and the basis and reasons for them; the facts or data considered by the witness

  in forming them; [and] any exhibits that will be used to summarize or support them.” Fed. R. Civ.

  P. 26(a)(2)(B) (emphasis added). The “Partial Disclosure,” although served within the Court-

  ordered deadline, included none of these items. For this reason alone, NES’ disclosure of Mr.

  Rider should be stricken as untimely. Bumpus v. Carhartt, Inc., No. 4:13CV-00104-JHM, 2016

  WL 9456352, at *3 (W.D. Ky. Mar. 17, 2016) (Rule 26(e) disclosures “are not intended to provide

  an extension of the expert designation and report production deadline.”) (internal citations omitted)

  (copies of unpublished cases are attached hereto as Exhibit A for the Court’s convenience).

          NES’ “Supplemental Disclosure” does include a written report of Mr. Rider. However,

  NES submitted the report over three weeks late. In addition, Mr. Rider’s report begins with the

  caveat that he is providing “preliminary opinions regarding Mr. Samuel Jack Commins’s fatal

  incident… .” Mr. Rider goes on to opine that “KU … should have provided adequate general

  illumination in the area in which the work was to be performed” and “KU[‘s] reliance on the use



                                                   4
Case 3:16-cv-00608-GNS-RSE Document 132 Filed 03/01/19 Page 5 of 8 PageID #: 1442




  of individual task lighting to protect their employees created an unreasonably dangerous condition

  that was a cause of this incident.” Aside from these conclusory statements, Mr. Rider points to no

  documents, facts, data, or exhibits supporting these opinions with respect to KU. Most notably,

  Mr. Rider’s opinions make no reference to the testimony of NES’ and KU’s 30(b)(6) witnesses,

  even though NES previously claimed that such testimony was necessary to complete Mr. Rider’s

  report. [See D.N. 126]. Thus, NES’ “Supplemental Disclosure” still fails to meet the requirements

  of Fed. R. Civ. P. 26 and should be stricken.

     2. Fed. R. Civ. P. 37(c)(1) and this Court’s orders require exclusion of Mr. Rider’s
        opinions.

         Where, as here, a party fails to provide information as required by Fed. R. Civ. P. 26(a),

  that party is not allowed to use that information or witness to supply evidence at trial, unless the

  failure was substantially justified or harmless. Fed. R. Civ. P. 37(c); McCartt v. Kellogg USA,

  Inc., No. CV 5:14-318-DCR, 2015 WL 12978152, at *1 (E.D. Ky. July 20, 2015); See Matilla v.

  South Kentucky Rural Elec. Co-op Corp., No. 6:04-380-DCR, 2006 WL 7128675, at *4 (E.D. Ky

  Jan. 20, 2006) (discussing the standard for substantial justification). Here, the Court has already

  determined that NES’ delay in disclosing Mr. Rider was neither justified nor harmless.

         Magistrate Judge Edwards’ February 22 Order expressly found that NES could not show

  “good cause” for extending the January 29, 2019 deadline for their expert disclosures, noting that

  “[the] factors weigh strongly against NES’s requested extension.” [D.N. 130, Page ID #: 1432].

  In particular, the Court rejected NES’ claims that they were diligent in trying to meet that deadline

  as unsupported by the email communications between counsel for NES and KU in which KU’s

  counsel repeatedly attempted to schedule Rule 30(b)(6) depositions well in advance of the

  discovery deadline. [Id.] Moreover, despite NES’ nearly month-long delay in producing Mr.

  Rider’s report, the report contains nothing more than conclusory statements concerning KU’s

                                                   5
Case 3:16-cv-00608-GNS-RSE Document 132 Filed 03/01/19 Page 6 of 8 PageID #: 1443




  liability and makes no reference to the Rule 30(b)(6) witness testimony that was supposedly the

  reason for the delay and integral to his opinions. For these reasons, NES’ failure to issue Mr.

  Rider’s report on time was not “substantially justified.”

         The Court has also already determined that NES’ delay was not “harmless” because both

  KU and Plaintiffs would be prejudiced by NES’ requested extension. Specifically, the Order notes

  that “if the Court grants NES’s requested extension, it will need to extend the other scheduling

  order deadlines in the case to give Kentucky Utilities additional time to complete its responsive

  reports.” [Id. at 1432]. The Court declined to do so: “[d]erailing the schedule of this two-and-a-

  half-year-old case again at this late date would prejudice Plaintiff and Kentucky Utilities.” [Id.]

     3. In the event that the Court does not strike NES’ Expert Disclosure, KU should be
        provided additional time to depose NES’ expert and make its disclosure.

         As set forth above, NES’ expert disclosure should be stricken. However, if this Court

  chooses not to strike NES’ expert disclosure, fairness dictates that KU be provided an additional

  month after any ruling denying KU’s Motion to Strike to depose Mr. Rider and a month after that

  to disclose its own responsive expert.

     4. KU is entitled to attorneys’ fees and costs related to the filing of this Motion due to
        NES’s failure to comply with this Court’s discovery deadlines.

         Rule 37(c)(1) further authorizes the Court to order “payment of the reasonable expenses,

  including attorney’s fees, caused by the failure” to disclose an expert report. Fed. R. Civ. P.

  37(c)(1)(A); see also CUCS Unlimited Contracting Servs., Inc. v. Comdata Inc., No. 3:17-CV-

  01158, 2019 WL 483313, at *4 (M.D. Tenn. Feb. 7, 2019). These expenses and fees may be

  awarded in addition to other sanctions on motion and after giving an opportunity to be heard. Id.

  In this case, an award of costs and fees is appropriate because NES blatantly disregarded the

  Court’s Orders by serving Mr. Rider’s report just hours after the Court denied NES’ Motion to



                                                   6
Case 3:16-cv-00608-GNS-RSE Document 132 Filed 03/01/19 Page 7 of 8 PageID #: 1444




  Extend their expert deadlines. KU was then forced to waste time and expense preparing this

  Motion to Strike to clarify the record and to enforce the Court’s prior rulings. As such, KU

  respectfully requests that the Court order NES to reimburse KU for all attorneys’ fees and costs

  associated with the filing of this Motion. KU will submit an Affidavit of Fees and Costs to the

  Court upon request.

                                          CONCLUSION

         For all of the foregoing reasons, NES’ February 22, 2019 expert report of Mr. Kevin Rider

  should be stricken from the record pursuant to Fed. R. Civ. P. 37(c)(1).


                                               Respectfully submitted,
                                               FROST BROWN TODD LLC

                                               /s/ Jeremiah A. Byrne
                                               Jeremiah A. Byrne
                                               Allison W. Weyand
                                               400 W. Market St., 32nd Floor
                                               Louisville, KY 40202
                                               (502) 589-5400
                                               (502) 581-1087 – facsimile
                                               jbyrne@fbtlaw.com
                                               aweyand@fbtlaw.com

                                               Travis A. Crump
                                               Senior Corporate Attorney
                                               LG&E and KU Energy LLC
                                               Corporate Law Department
                                               220 W. Main St.
                                               Louisville, KY 40202
                                               (502) 627-2756

                                               Counsel for Kentucky Utilities Company Defendants




                                                  7
Case 3:16-cv-00608-GNS-RSE Document 132 Filed 03/01/19 Page 8 of 8 PageID #: 1445




                                     CERTIFICATE OF SERVICE

          I hereby certify that on the 1st day of March, 2019, a true and accurate copy of the foregoing
  was filed with the Clerk of the Court using the CM/ECF System, which will send a notice of
  electronic filing to the following:

   Tyler S. Thompson                                    Vineet Bhatia
   Dolt, Thompson, Shepherd & Conway, PSC               Shawn L. Raymond
   13800 Lake Point Circle                              Susman Godfrey L.L.P.
   Louisville, KY 40223                                 1000 Louisiana St., Suite 5100
   TThompson@kytrial.com                                Houston, TX 77002
   Counsel for Plaintiffs                               vbhatia@susmangodfrey.com
                                                        sraymond@susmangodfrey.com
                                                        Counsel for Plaintiffs

   Cory Buland                                          Andrew Sher
   Susman Godfrey L.L.P.                                The Sher Law Firm PLLC
   1301 Avenue of the Americas                          3131 Eastside St.
   32nd Floor                                           Suite 440
   New York, NY 10019                                   Houston, TX 77098
   cbuland@susmangodfrey.com                            andrew@sher-law.com
   Counsel for Plaintiffs                               Counsel for Plaintiffs

   Marc A. Lovell                                       Christopher R. Cashen
   Amanda M. Sowell                                     Christopher L. Jackson
   Harlin Parker                                        Dinsmore & Shohl, LLP
   519 E. 10th St.                                      250 W. Main St.
   P.O. Box 390                                         Suite 1400
   Bowling Green, KY 42101                              Lexington, KY 40507
   lovell@harlinparker.com                              chris.cashen@dinsmore.com
   sowell@harlinparker.com                              christopher.jackson@dinsmore.com
   Counsel for Defendants, NES Rentals                  Counsel for Defendant, Genie Industries, Inc.
   Holdings, Inc. and NES Equipment Services
   Corporation d/b/a NES Rentals

   Laura R. Beasley
   U’Sellis Mayer & Associates PSC
   600 E. Main St.
   Suite 100
   Louisville, KY 40202
   lbeasley@umakylaw.com
   Counsel for Intervening Plaintiff,         ACE
   American Insurance Company
                                                          /s/ Jeremiah A. Byrne
                                                          Counsel for Kentucky Utilities Company
                                                          Defendants

  0000HCJ.0630928 4820-4889-0505v2
                                                    8
